 332DECISIONSOF NATIONALLABOR RELATIONS BOARDNationalTank Company,Division of CombustionEngineering,Inc.andUnitedSteelworkers ofAmerica,AFL-CIO. Case 16-CA-3351TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJune 3, 1969DECISION AND ORDERBY CHAIRMANMCCULI OCHAND MEMBERSJENKINS AND ZAGORIAOn March 4. 1969, Trial Examiner Boyd Leedomissued his Decision in the above-entitled proceeding.finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other alleged unfair laborpracticesandrecommended dismissal of thoseallegationsofthecomplaint.Thereafter,theRespondent filed exceptions to the Trial Examiner'sDecisionanda supporting brief.TheGeneralCounsel filed a Reply Brief to the Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theAct. the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthattheRespondent,NationalTankCompany,DivisionofCombustionEngineering,Inc.,Tulsa,Oklahoma,itsofficers,agents.successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that those portions of thecomplaint as to which no violations have been foundbe, and they hereby are, dismissed.'The Respondent excepts tothe Trial Examiner's credibilityfindings. ItistheBoard's establishedpolicy not to overrulea Trial Examiner'sresolutions with respectto credibilityunless,as is not the case here, theclear preponderance of all the relevant evidence in the case convinces usthat the resolutions are incorrect.StandardDry Waft Products, Inc.,91NLRB544, enfd. 188 F.2d 362 (C.A. 3). Accordingly,we find no reasonto disturb the Trial Examiner's credibilityfindings in this case.BOYD LEEDOM, Trial Examiner: This case was tried inTulsa,Oklahoma, on September 24 and 25, 1968,pursuant to a complaint dated July 31 based on a chargefiled June 14, 1968, in behalf of the Union named above.The complaint alleges that Respondent through certaininterrogations,threatsandpromisesandthediscriminatoryassignmentsand finally three discharges ofitsemployees violated Section 8(a)(1) and (3) of theNational Labor Relations Act as amended. In its answerto the complaint Respondent denied the allegations. Theissues raised by the pleadings are whether certain of theacts alleged actually took place and as to those acts thatdid take place, such as the discharges, whether theyconstituted violations as charged.On the basis of the complete record of evidence, thedemeanor of the witnesses as I observed them on thewitnessstandand the briefs filed herein, I havedetermined that Respondent violated Section 8(a)(1) and(3) of the Act as hereinafter specified in the following:FINDINGS OFFACT AND CONCLUSIONS OF LAW1.THE EMPLOYER AND THE LABORORGANIZATIONJurisdictionIfindand conclude that the allegations of thecomplaint as to the nature and extent of the businesscarriedon byRespondent are true and conclude therefromthatRespondent is an employer engaged in commercewithin the meaning oftheAct.Ialso find and concludethatUnited SteelworkersofAmerica,AFL-CIO, is alabor organization within the meaningof the Act. As tothese matters there is no dispute.II.THE UNFAIR LABOR PRACTICESA. The 8(ayl) ViolationsRespondenthiresover1,000employees in thefabrication of oil and gas field equipment. In March, 1968the United Steelworkers of America began a campaign toorganize Respondent's employees. The complaint allegesnumerous instances of unlawful interrogation, threats, andpromises by various supervisory personnel. In connectionwith all of the violations hereinafter found no questionwas raised by Respondent as to the supervisory status ofthe person making the alleged unlawful statements; and Ifind and conclude from all of the evidence that in eachinstancethepersonmaking the statement was asupervisor.Doyle Culp was foreman of welding bay 7. Charles E.Busse wasa welder, working under Culp's supervision,who as I hereinafter determine, was unlawfully dischargedby Culp because of the employee's union activity.The record reveals intermittent periods of frictionbetween the supervisor and this employee throughout mostof the employment that lasted for about 18 months. Someof the disagreement was probably due to a tendency onthe part of Busse to take it easy on the job and to assumethat the supervisor was discriminating against him.The representation election, which the Union won, washeld on May 29, 1968. The record reveals that Culp and176 NLRB No. 39 NATIONAL TANK CO.other foremen and supervisors opposed the Union andadvised certain of the employees of their opposition.Busse testified and I find that Culp came to him 2 or 3days before the election and told him that "There's goingto be heads roll after this election regardless of how itgoes. . . I don't give a damn whether the Uniongets in ornot.There's going to be a lot of people out here lookingfor jobs after this is all over with. You can mark my wordon that." Culp denied having made such statement. Idiscredit his denial however for several reasons. First,some of his testimonyseemsunreasonable: his statementthatBusse's lack of a helper "absolutely" did not accountfor the length of time it took him to build a fire tube. Thelack of a helper must have been a factor in the overalltime taken in the fabrication. And in the light of thewhole record, including Culp's own admission that hetalked to some employees about theunion,his answer"Absolutely not" to the question whether he ever had aconversation about it withBusse,was wholly unrealistic.Second, the brevity of Culp's denial of the "heads willroll" statement- almost a "denial in passing" typestatement- seemed to be made without real conviction.And third, and perhaps most importantly,Busse'stestimony as to the detail of the words used by Culp, andthemanner in which Busse testified "that heads wouldroll"simplyseemedmuchmore reasonable andpersuasive.FurthermoreCulpdeniedhavingtoldanotheremployee, Paul Dean Gough, that he ever told Gough theCompany would like to fire certain employees, includingBusse.Gough had testified that Culp asked him what hethought about the Union, and stated that the Company" .. . didn't want tosign acontract"; also that there werepeople that the Company didn't want to keep on andwould likely fire them,naming Busse andothers. Gough'stestimony, involving as it did a reference to a statementby Culp, thattransfersrather thandischargesmight beinvolved,seemed entirely credibleandactuallyinconformity withtransfersmade prior to two ultimatedischarges.Thesestatementsmade by Culp to Busse andto Gough clearly violate Section 8(a)(1) of the Act.Ialso find and conclude that a few days before theelection Culp told another employee, Vernon Buttress thatwhen the election was over theywere goingto have toshape up around the plant and that management would bemaking some changes, that there would be rules andregulations to go by. Culp did not deny making thisstatement but rather testified that he did not recall it butwould not say that he did not make the statement toButtress.There isno reasonto question the veracity ofButtress'testimonyand it is credited. Clearly thisstatement to Buttress in a context of a discussion abouttheUnion, was threatening, and I find, and conclude inviolation of Section 8(a)(1) of the Act.John Parks was a supervisor in the sand blastingdepartment. Employee Calvin Boswell testified that Parks,hisforeman, spoke to him often about the Unionbeginningabout3weeksbeforetherepresentationelection. Some of these conversations respecting the Unionoccurredin theforeman's office, with other employeespresent. Boswell testified that in such a conversation withParks, about 2 weeks before the election, Parks askedBoswell to give him some ofthe reasonswhy he thoughttheUnion would help the Company and the employees.Parks then stated that if the Union was votedin thingsaround the plant would be different, - the loafing wouldstop, and the work would pick up. Parks said he wouldsee to it that the employees stayed busy most of the time,333- all of the time, - if the Union was voted in, also thatif the Union were selected as the employees' representativeitwould be impossible for a contract to be entered intofor at least a year and that during this time there wouldbe no wage increases and more than likely no Christmasbonus at all. Boswell also testified that on anotheroccasion at a neighboring grocery store where it wascommon for the employees to go after work and drinkbeer,John Parks said he had picked Boswell for aleadmans job and that if Parks would quit pushing theUnion so much he would make Boswell a leadman "whenthiswas all settled." Boswell testified he indicated hereally wasn't interested in the job, because it paid only 21or 22 cents more an hour than he was making, and thatconsiderably more was required of a leadman.Parks, called as a witness in behalf of Respondent,testified at the outset that he had never asked any of theemployees what their feelings were about the Union. Evenaccording to his own later testimony respecting hisconversations with some of the employees, his denial thathe ever sought to ascertain their feelings, becomesincredible.When asked specifically as to whether he hadever told any employee that if the Union won the electiontherewouldbenomore loafing,hewouldnotcategorically deny having made such statement but rathergave a somewhat lengthy explanation culminating in hisstatement,which his preliminary explanation seemed tojustify to him, that they would have to change their waysand " . . go to work, because at this time it seemed thatthesemen were not putting out what they had previouslyand that their work had slowed down." His explanationwhich he rested on the Union's motto, " .. . an honestday'swork for an honest day's pay" seemed from histestimonyalsotoserveasself-justificationforthestatement charged against him that there would be nowage increases. Thus he testified that he felt for "a wageincrease they would have to do more work." In additionaltestimony he seemed to admit by implication that he hadsaid there would be no wage increases, explaining that in apreviouselection,beforeRespondenthad institutedautomatic wage increases, the wages were frozen prior tothe earlier election. The only reasonable interpretation ofhisexplanation is that he had told the employeesrespecting the current election that because of theprecedent of no increases at the earlier election, the samerule would apply now and there would be no increases atleast not until the contract was made; then, he explained,he had misinterpreted the situation and had been soadvised by his superior and that he sought to correct thecurrentmisinformationhe had previously given theemployees. The testimony of the employee Boswell wasforthright insofar as I could ascertain from his demeanor,and in substance was reasonable. I therefore credit it overthe somewhat involved testimony of Supervisor Parkswhich in the final analysis was not so mucha denial as itwas an effort to justify the statements chargedagainsthim, but which, on the surface, was givenas a denial.Parks made a categorical denial that he ever offered aleadmans job to Boswell. Because however of the lack ofdirectness of the whole body of his testimony, its resultingevasiveness and the persuasiveness of Boswell's testimony,Icredit Boswell and discredit Parks. Consequently I findand conclude that Parks did tell Boswell and otheremployees that, if the Union came in, working conditionswould change, that is that there would be less loafing andmore hard work, that wage increases would be slow incoming, that the Company would be reluctant to sign acollective-bargainingagreement; and that there would 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDlikely be no Christmas bonus at all(weakening his denialby adding the company had never guaranteed such bonusany way);furthermore that he promised a leadman's jobto Boswell if Boswell would let up in his support of theUnion.The latter statement is a clear promise of rewardfor not supporting the Union,and the statements firstmentioned are threats of reprisal for continued support,all in violation of Section 8(axl) of the Act.Tony Loretta was a foreman in welding bay 10, wheremany if not all employees learning a welder's skill werestarted out. Carl Oldham,a welder's helper working forLoretta,testified that after the election the foreman toldthe employees in his bay that the coffee break would becut from 15 to 10 minutes,and did thereafter reduce thenonworking time accordingly.Loretta did not testify andso there is no direct refutation of the statement attributedto him by Oldham.Respondent did however call RobertW. Greenwood,one of three assistants to the plantsuperintendent,asawitness.Among other thingsGreenwood testified in effect that there was never a hardand fast rule about the time allowed for a coffee break,but that in Loretta'sbay there was a tendency for theemployees to abuse the privilege,taking sometimes morethan one break in the morning and often excessive time;that he "went by there"and told the employees to try tohold it down to 10 minutes,thatmanagement couldn'ttolerate so much abuse;and that this effort to correct thepractice,coming soon after the election, was like otherprevious attempts made to eliminate abuse of the customof coffee drinking that had grown up among theemployees.Inview however of the whole body of testimony,revealingas it does(according tomy findings andconclusions)not only coercive opposition to the Unionprior to the election,but certain other acts of retaliationafterward,Ifind and conclude that this change in thepracticerelativetothecoffeebreakwasmade inretaliation for the employees'support of the Union, andtherefore in violation of Section 8(a)(l) of the Act. Thetestimony of the employee Richard Fisher supports thisfinding.He said on the witness stand that right after theelection Loretta,the witness'foreman at the time,told theemployees that Greenwood had requested that he tell allthe employees in his bay that the coffeebreak would be cutfrom 15 minutes to 10 minutes.The testimony of theemployees in this connection,all intrinsically related tothe resultsof theelection,ismore persuasive than theconclusary testimony of the supervisory personnel that theprivilege was being abused.Even according to the latter'stestimony a 15-minute break was deemed acceptablepractice prior to the election;but the corrective actionapplied did not limit it to 15 minutes but imposed a5-minute reduction to 10 minutes,-actionhardlyaccountable underany theoryother than as retaliation.Fisher also testified that Loretta, both before and afterthe election,interrogated him concerning his interest intheUnion.Against the background of the conduct ofLoretta and other supervisors, much of which violated theAct, I find that this interrogation of Fisher also violatedSection 8(a)(l) of the Act.Inasmuch as Loretta did nottestify,there is no refutation of Fisher's testimony and heseemed to be a credible witness in all respects.Another allegation of violation of Section 8(a)(1) byTonyLoretta is not supported by the evidence.It relatesto testimony of the employee Carl Oldham who clearlywas convinced that Loretta was engaging in harassment ofOldham and other employees because of their unionactivity.As to theone most significant incident in thisconnection,Oldham testified he copied into his "littlenotebook"Loretta's statement that he would fire the nextman who came down to the work area of Oldham andCarlFisher.Oldham's testimony however, relates theforeman's attitude to union activity so uncertainly, if atall, that it is not deemed adequate support for a finding ofviolation ofthe Act.Ido find and conclude however from the testimony ofFisher that Foreman Loretta did violate Section 8(a)(1) oftheAct in another incident. Fisher testified, and I find,that soon after Fisher and some 20 or 25 other employeeshad signed a letter directed to Loretta complaining of hisconduct toward the employees because of their unionactivity,Loretta came to Fisher and Carl Oldham, wherethey were working, and told them that Union or no Unionthey could be fired and that he was going to quit poppingoff and "just start firing people."This constitutes a clearthreat of reprisal for the employees' support of the Union.It is noted again that inasmuch asLoretta was not calledto testify,there is no refutation of this testimony of theemployee.The employee Charles E.Busse testified that in one ofseveral trips he made to the office of then Plant ManagerJack Godwin to complain about the way he was treatedby his Foreman Doyle Culp, Godwin invited him into theoffice to talk about the Union. There he was asked byGodwin what it was that the Union was offering to makethings better,how many men were supporting the Union,and stated that the Union would not do any good but onlytake money out of the employees'pockets once a month.While Godwin took the stand to testify respecting Busse'swork record,more specifically his absenteeism and hisattitude toward his foreman,allof which was related tohis subsequent discharge, Godwin did not deny that hemade the inquiries respecting the Union,attributed to himbyBusse.Againsttheestablishedbackgroundofmanagement interference with the employees Section 7rightsIfind these interrogations and comments byGodwin to be in violation of Section 8(a)(1) of the Act.Other allegations of independent violation of Section8(axl) relate to interrogations by supervisory personnelsomewhat like those heretofore found to constituteviolations.Some of these allegations appear to besupported by the evidence but are of such nature as to addnothing to the remedy in the case,and such as hardlyjustify extending this decision.The issues raised by theseallegations are therefore not here resolved.B.The 8(aX3) ViolationsI find and conclude for all of the reasons hereinafter setforth that Respondent discharged Charles E.Busse, CarlOldham, and Alfred Rice because of their support of theUnion,all in violation of Section 8(a)(3) of theAct.Allthree employees were ardent supporters of the Union bothbefore and after the representation election;and accordingto the record of evidence were well known as suchthroughout the plant.From such evidence(concerningwhich there is no real dispute)I find and conclude that theCompany had knowledge of these employees' unionactivity at the time of their unlawful discharges.1.Alfred RiceThe evidence fails to disclose any substantial lawfulreason,whatever,for the dischargeof AlfredRice.Hewas fired suddenly the morning after the discharge of NATIONAL TANK CO.CharlesBusse.Having learned of Busse's discharge theevening of the day it occurred as they left work, Rice andOldham made plans to call on Busse's foreman, Culp, todiscussBusse'sdischarge before reporting for work thenextmorning.Accordingly they went to the foreman'soffice and Oldham asked if Culp would step outside totalk to him. Then ensued a conversation between Oldhamand Culp about the discharge the night before.The discrepancies in the versions of the two participantsas to the conversation, according to their testimony, areslight and not of substantial legal significance.Accordingto both it was a heated discussion which Oldham openedwith either a question or a statement indicating that Bussehad been fired because of his union activity. The evidenceindicates that Culp then either gave a reason for firingBusse or asked if Oldham was threatening him. As Culpturnedandmoved back toward the office door heresponded to the charge that Busse had been fired forunion activity by saying he didn't give a damn whatOldham thought; and Oldham made the statement,according to his own testimony, that Culp should be gladthat it wasn't Oldham he fired. It was likely at this pointCulp asked whether this constituted a threat. Oldhamanswered that it wasn't but that he just wouldn't havetaken the kind of treatmentBussegot when he was fired,interspersing his words with a vulgar expletive.Thus theconversation ended; Culp returned to his office and thetwo employees went to work.Both were fired in a matterof minutes after the incident had been reported by Culp tohis superiors.Throughout the conversation Rice said not a word.Culp's reference to Rice in his testimony about thisincident was that Rice merely stood some short distanceaway and sneered at him.In the brief, Respondent simply argues (as to Rice) that"Oldham and Rice were discharged after they literallyaccosted Supervisor Culp in an insolent and insubordinatemanner."By this statement Respondent seeks to involveRice in complicity with Oldham whose conduct, it isargued,was such that his discharge was unlawful.Respondent, however, cites no authority and none isknown,that holds one employee guilty of insubordinationby reason of his mere presence (as here) when anotheremployee engages in insubordinate language with asuperior.And if there were any such theory theinsubordination of the passive bystander would of coursedepend on actual insubordination on the part of his fellowemployee.Inasmuch,ashereinafterappears,theauthorities do not support Respondent's contention that itwas justified in discharging Oldham for insubordination, itfollows the summary discharge of Rice was not justifiedfor two reasons, first that he could not be held responsibleforOldham'slanguage;and second that Oldham'slanguage was not in itself insubordinate.Thus it followsthat the discharge of Rice was not for just cause andthereforecannotbeaccounted for on any groundexcepting retaliation for his union activity. This I find andconclude was the reason he was discharged,in violation ofSection8(a)(3)of the Act. Not only was the Ricedischarge unlawful but it tends to bring into focus theunlawful intention in the two other discharges involved,those of Busse and Oldham,inneither of which is theunlawful intention quite so clear as in the case of Rice.2.Oldham335Carl Oldham was admittedly a strong supporter of theUnion in its effort toorganizeRespondent's employees.He was in fact a zealot,so enthusiastic and aggressive inhis efforts to win the election for the Union, that theevidencerespectinghisconduct clearly justifies theinference that he was a thorn in the side of management,- to management clearly offensive in much that he did.It is of course the law that an excess of exuberancecombined with total commitment to the principal ofcollective bargaining can carry an employee beyond thelaw's protection of his right to engage in concerted actionwith other employees for their own good. Respondent'smanagement decided that Oldham had reached such pointof excess when he called on Foreman Culp to reprimandhim for firingBusse; for Culp's discharge of both Oldhamand Rice had at least the silent blessing of the plantsuperintendent.Respondent argues and seeks to citeauthority for the proposition that Oldham had gonebeyond the limit of protected activity. Counsel for theGeneral Counsel on the other hand, cites authority whichin his opinionholds that Oldham's conduct was protected.By most any standard Oldham had made a nuisance ofhimself throughout the organizational campaign. Not allnuisanceshoweverareunlawful;andashereinafterappears I find that the authorities cited by counsel for theGeneral Counsel are more apposite in the circumstancesof this case than the authorities cited by Respondent.Under the decisions of the Board Oldham's conduct (andRice's too of course) seems to be protected activity. SeeHugh H. Wilson Corporation,171NLRB No. 145;FalconPlastics,etc.,164NLRB No. 101; andThorPower Tool Co.,148 NLRB 1379.In all probability Oldham's hostility the morning of hisencounter with Culp was due in part to the fact that hehad been transferred 2 days before to a task more arduousand less desirable than the work involved in his regularclassification of welder's helper.The day before Oldham was transferred to the boltedtank division, where he was put to work loading tanksinto box cars, he had written and delivered a letter to hisown foreman Tony Loretta, that was critical of Loretta's"harassment" of the employees. I find and conclude thatthe transfer from the welding bay to bolted tanks wasdiscriminatoryandmade in retaliation for, and todiscourage, his support of the Union.While it was notuncommonfor Respondent to transfer an employee fromone department to another, as revealed by Respondent'sExhibit 1, it is clear that usually such transfer was madeto a department or part of the operation requiring extrahelp, and at the request of the foreman of the departmentwhere the help was needed. The timing of the transfer ofOldham, following so closely the delivery of the letter toLoretta,makes the reason for his transfer suspect,especially against the background of the friction that hadgrown up between Loretta and Oldham over the Union;and the fact that the foreman of the bolted tank divisiondid not even know that Oldham was being sent to him,preponderates in favor of the finding and conclusion thatthe assignment was discriminatory and in violation ofSection 8(a)(3) of the Act. Oldham's testimony, which Icredit, to the effect that the foreman at bolted tanks didnot ask for him, did not even know that he was beingassigned there for work, but that he would neverthelessfind something for him to do, is not refuted. This foremanwas not called to testify. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARD3CharlesE. BusseIthink it fair to say that the evidence as a wholerevealsthatatcertaintimesat, leastduringhisemployment with Respondent,Busse's record was not thebest.Specifically the record reveals his absenteeism washigh and he was admonished about it in February of 1968,prior to theinstigationof the Union'scampaign in theplant. Busse had, however, worked to the top classificationofwelder and had been given a succession of payincreases.This record of promotions,indicatingareasonably satisfactory record at least prior to thedifficulties growing out of the Union campaign, plus thecircumstances of the discharge hereafter discussed, lead totheconclusionthatthedischargewasactuallydiscriminatory.Ihave already indicated that Culp's testimony - to theeffect thatBusse's lack of a helper would have nothing todo with his rate of production, was not impressive. On theother hand Busse's recital of the difficulties under whichhe worked without a helper seems to make it quite clearthat his production rate would have been appreciablybetter if he had a helper to perform the helper's tasks heenumerated.Thus the evidence adduced in behalf ofRespondent to establish a record of poor production, orthat Busse was a poor worker,as a factor in his discharge,losesmuch force. In addition to this, the reason stated asthe immediate cause for Busse's discharge,that is that hequit early on the day of the discharge, is hardly areasonable ground.The testimony of Busse andof Culp,the two principals involved in the discharge, leaves one indoubt as to whether Busse actually quit productive workany earlier than he should have,allowing for usual cleanup time at the end of the day.Another telling circumstance in the evidence respectingthedischargeofBusse,ishis testimony as to hisconversation with the plant superintendent. His testimonystandsunrefuted thatwhen he went to the plantsuperintendent to advise him that ForemanCulp had firedhim, the plant superintendent said that he knew nothingabout it but that"there are things going on right now thatdon't look right to me in this plant, but there is nothing Ican do about it. I have got to stand behind what myforemen say." Not only was the plant superintendent notcalled to testify, leaving the Busse testimony in thisrespect not in dispute as stated,but Busse's story fromwhich the foregoing is an excerpt, was impressive and Icreditit.Culp'sstatementtoGough,heretoforementioned, that Respondent did not want to keep oncertainemployees,includingBusse,alsodamagesRespondent's defense. I cannot find substantial support inthe evidence for Respondent's contention that it firedBusse for justifiable cause.On the contrary I find by apreponderance of the evidence that the discharge wasdiscriminatoryand in violation of Section 8(a)(3) asherembefore stated4.The FisherallegationsIfind that the proof adduced by counsel for theGeneralCounsel in support of the allegations of thecomplaintthatemployeeRichardFisherwasdiscriminatorilyassignedtomore arduous and lessagreeable tasks,and was denied a half day's pay by beingforced to punch out his timecard prematurely, is notsufficiently substantial to support these allegations; andtherefore recommend that the complaint as to theseallegations be dismissed.III.THE REMEDYHaving found that Respondent has engaged in and isengagingin unfair labor practices, I shall recommend thatitcease and desist therefrom and take certain affirmativeactionsmore fully set forth in the recommended orderthat follows, including the posting of an appropriatenotice, to effectuate the policies of the Act.In view of the nature of the Respondent's unlawfulconduct and its underlying purpose and tendency, I findthat the unfair labor practices found are persuasivelyrelated to other unfair labor practices proscribed and thedanger of their commission in the future is to beanticipated in the course of Respondent's conduct asrevealed in the instant case.N.L.R.B.v.ExpressPublishingCompany,312U.S. 426, 437;N.L.R.B. v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4). In ordertherefore to make effective the interdependent guaranteesof Section 7, I shall recommend that the Respondentcease and desist from infringing in any manner upon therights guaranteed in said section.Where unlawful discrimination has been found againstany employee he shall be made whole for any loss of paysuffered by reason of the discrimination against him, bypayment of a sum of money equal to the amount hewould normally have earned as wages from the date onwhich his employement was terminated by Respondent tothe date on which Respondent shall offer him properreinstatement as herein provided, less his interim netearnings,to be computed on a quarterly basis in a mannerset forth in F.W.Woolworth Company,90 NLRB 289.Interest on backpay shall be computed in the manner setforth inIsisPlumbing & Heating Co., Inc.138NLRB716.RECOMMENDED ORDERUponthe entire record in this case and the foregoingfindings of fact and conclusions of law, I recommend thatNationalTankCompany,DivisionofCombustionEngineering,Inc.,itsofficers,agents, successors, andassigns,shall:1.Cease and desist from:(a)Discharging,transferring to more arduous and lessdesirabletasks,orotherwisediscriminatingagainstemployees in regard to hire or tenure of employment orany term or condition of employment in order todiscouragemembership inUnitedSteelworkersofAmerica,AFL-CIOor any other labor organization.(b) Interrogating any employee concerning activity inrespect to union organizationby himor other employeesin a manner constituting a violation of Section 8(a)(1) ofthe National Labor Relations Act, as amended.(c)Threatening employees with discharge or otherreprisalsif theybecome or remain membersof the Unionor give any assistance or support to it.(d) Promising any employees with a promotion or otherreward if they will cease or refuse to become members ofthe Union or give any assistance or support to it.(e)Altering working conditions or imposing rules forthepurposeofdefeatingordiscouragingtheorganizational efforts of its employees,or in retaliationfortheirsupportof the SteelworkersofAmerica,AFL-CIO.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right toself-organization,toform,join,orassistUnited NATIONAL TANK CO.337Steelworkers of America,AFL-CIO,or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or mutual aid or protection,and to refrainfrom any or all such activities except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as authorized bySection 8(a)(3) of said Act.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Offer to the employees Charles E. Busse, CarlOldham,andAlfredRice reinstatement to positions intheirformer or substantially equivalent classifications,without prejudice to their seniority and other rights andprivilegespreviously enjoyed;and to make each suchemployee whole for any loss he may have suffered byreason of the Respondent's discrimination against him inthemanner described in "The Remedy"section of thisDecision.(b)Notifyemployees Busse,Oldham,andRice, ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationinaccordancewith the Selective Service Act and theUniversalMilitary Training and Service Act as amended,after discharge from the Armed Services.(c)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay dueand the rights of employment under the terms of thisOrder.(d) Post at its plant in Tulsa,Oklahoma,copies of theattachednoticemarked"Appendix."'Copies of saidnotice, on forms provided by the Regional Director ofRegion 16,afterbeing signed by a duly authorizedrepresentative,shallbe posted by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by it to insure that suchnoticesarenotaltered,defaced or covered by anymaterial.(e)NotifytheRegionalDirector for Region 16, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamendedwe hereby notify ouremployees that:WE WILL NOT coercively interrogate our employeesregarding their,orotheremployees'activitiesorsympathies for or against any union.WE WILL NOT fire any employee or transfer him tomore arduous or less desirable tasks, or treat himdifferently in any way because he joins or favors theUnited SteelWorkers of America, AFL-CIO, or anyother labor organization.WE WILL NOT threaten to change working conditionsor impose rules and regulations, or actually change, orimpose them, unlawfully because you joined orsupported or shall continue to support, a union.WE WILL NOT promise any employee a promotion orany other reward for not supporting or joining theUnion, nor will we threaten to discharge any employee,or make any other threats, because he supports or joinsthe Union.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights to self organization, to form, join, or assistUnited Steelworkers of America, AFL-CIO, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or mutual aid or protection, and to refrainfrom any or all such activities (except to the extent thatsuch right may be affected by an agreement requiringmembership in the labor organization as authorized bySection 8(a)(3) of said act.)WE WILL offer Charles E. Busse, Carl Oldham andAlfred Rice their old jobs back because we violated thelaw when we fired them and we will give them backpay,with seniority and all their other rights, as required bythe law.Allour employees are free to become or remainmembers of the Steelworkers of America, AFL-CIO orany other labor organization.In the event that this Recommended Order is adopted by the Board, thewords"aDecision andOrder"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt,of Appeals,thewords"a Decree of the UnitedStates Court ofAppealsEnforcing an Order"shallbe substituted for the words "aDecision andOrder."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting within 10 days from the date of this Order, what steps Respondenthas takento complyherewith."DatedByNATIONAL TANKCOMPANY,DIVISION OFCOMBUSTIONENGINEERING, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 8A24 FederalOfficeBuilding, 819 Taylor Street, FortWorth, Texas,Telephone 817-334-3921.